                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON


MICHAEL S. EDMONDSON,

             Plaintiff,                            Case No. 6:17-cv-1090-MC

      v.                                           OPINION AND ORDER

THRIFTY PAYLESS, INC., a foreign
Corporation dba RITE AID,

             Defendant;

MICHAEL S. EDMONDSON,

             Plaintiff,

v.

EDWARD P. FITCH, ATTORNEY,

             Defendant;

THRIFTY PAYLESS, INC., a foreign
Corporation dba RITE AID,

             Third-Party Plaintiff,

v.

LISA D. EDMONDSON, and REDMOND
PHARMACY, LLC, an Oregon Limited
Liability Company,

            Third-Party Defendants.
_____________________________
1 – OPINION AND ORDER
MCSHANE, Judge:

           Plaintiff Michael S. Edmondson, proceeding pro se, brings this action for negligence

against his attorney, Defendant Edward P. Fitch, for Fitch’s alleged shortcomings in previously

representing Edmondson. Fitch moves for summary judgment (ECF No. 59). Because there are

no genuine issues of material fact about Fitch’s previous representation of Edmondson, Fitch’s

summary judgment motion is GRANTED.

                                                BACKGROUND1

           Edmondson owned Redmond Pharmacy & Compounding Center, a pharmacy in

Redmond, Oregon. In October of 2015, he sold the pharmacy to Rite Aid, remaining at the

pharmacy as an employee. Throughout the sale and employment negotiations, the Oregon Board

of Pharmacy (OBOP) was investigating Edmondson. Fitch represented Edmondson in both the

sale and the OBOP investigation. SAC ¶¶ 37–38. Due to the OBOP investigation, on December

21, 2015, Rite Aid terminated Edmondson. SAC ¶ 19.

           Edmondson originally brought breach of contract and fraudulent misrepresentation

claims against Rite Aid. Edmondson Decl. ¶¶ 2-3; ECF No. In response to Rite Aid’s request for

indemnification, Edmondson brought a negligence claim against Fitch. SAC ¶ 40. In the SAC,

Edmondson alleges Fitch “assisted plaintiff Michael S. Edmondson in drafting the original

complaint against Thrifty Payless Inc.” ¶ 39. Edmondson alleges Fitch was negligent in failing to

inform him of the “contractual pitfalls” such as his duty to indemnify Rite Aid for damages

arising from any breach of representation or warranty, and in failing to ensure Rite Aid continued

to employ Edmondson following the sale.




1
    I view the facts in the light most favorable to Edmondson, the non-moving party.
2 – OPINION AND ORDER
        Fitch moves for summary judgment. In support, Fitch submits a sworn declaration stating

he (1) is licensed to practice law in Oregon and (2) “All of the legal services I have provided to

plaintiff and the action I have undertaken on behalf of plaintiff in the past have been consistent

with the degree of care, skill and diligence which is used by ordinarily careful attorneys in the

same or similar circumstances.” Fitch Decl. ¶¶ 2, 5; ECF No. 60.

                                    STANDARD OF REVIEW

        The court must grant summary judgment if there is no genuine issue of material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). An issue is

“genuine” if a reasonable jury could return a verdict in favor of the non-moving party. Rivera v.

Phillip Morris, Inc., 395 F.3d 1142, 1146 (9th Cir. 2005) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). A fact is “material” if it could affect the outcome of the case. Id. The

court reviews evidence and draws inferences in the light most favorable to the non-moving party.

Miller v. Glenn Miller Prods., Inc., 454 F.3d 975, 988 (9th Cir. 2006) (quoting Hunt v.

Cromartie, 526 U.S. 541, 552 (1999)). When the moving party has met its burden, the non-

moving party must present “specific facts showing that there is a genuine issue for trial.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (quoting Fed. R. Civ.

P. 56(e)).

                                           DISCUSSION

        In Tiedemann v. Radiation Therapy Consultants, 299 Or. 238 (1985), a patient sued her

doctors for negligence. The defendant doctors were granted summary judgment based on the

affidavit of a defendant doctor declaring that the treatment patient received “was consistent with

the degree of care, skill and diligence which is used by ordinarily careful physicians . . . in a

same [or] similar circumstance.” Id. at 241. The patient did not counter the expert evidence about
3 – OPINION AND ORDER
defendant doctors’ treatment. Id. The Tiedemann court granted summary judgment because the

uncontroverted affidavit factually established the standard of care was met. Id. at 245.

        The context of Fitch’s uncontradicted declaration is identical to the doctor’s affidavit in

Tiedemann. The defendant doctor in Tiedemann was qualified to testify on the standard of care in

her field. Id. at 241-43. Similarly, as an attorney, Fitch is qualified to testify on the standard of

care in his field. Fitch’s affidavit is admissible evidence that he did not breach the standard of

care and skill of attorneys in the same or similar circumstances. Fitch Decl. ¶¶ 2, 5. Therefore,

Fitch met his burden at summary judgment to demonstrate there exists no dispute on the standard

of care question.

        The burden shifts to Edmondson, the non-moving party, to present “specific facts

showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co., 475 U.S. at 586–87

(quoting Fed. R. Civ. P. 56(e)). Unlike Fitch, Edmondson does not provide an affidavit from

anyone, let alone someone qualified to testify on the standard of care for attorneys in the same or

similar circumstances. Like the defendant doctor in Tiedemann, Fitch’s unrefuted expert

declaration entitles him to summary judgment.

                                           CONCLUSION

        Defendant’s motion for summary judgment (ECF No. 59) is GRANTED.

IT IS SO ORDERED.

        DATED this 8th day of March, 2019.

                                                _______/s/ Michael J. McShane ________
                                                       Michael J. McShane
                                                    United States District Judge




4 – OPINION AND ORDER
